Citation Nr: 1534911	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to initial disability ratings in excess of 0 percent prior to February 19, 2011, and in excess of 10 percent thereafter, for residuals of a shrapnel wound, right wrist.

2.  Entitlement to initial disability ratings in excess of 10 percent prior to February 19, 2011, and in excess of 20 percent thereafter, for residuals of a shrapnel wound, right lower leg.

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a shrapnel wound, left lower leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to April 1969.  He served in the Republic of Vietnam, and his decorations include the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  By that rating action, the RO granted service connection for right leg and left leg shrapnel wounds and assigned each a 10 percent disability rating, effective March 14, 2004.  The RO also granted service connection for a right wrist shrapnel wound and assigned a noncompensable disability rating.

The Veteran testified in a Central Office hearing before the undersigned Acting Veterans Law Judge in October 2010; a transcript of that hearing is of record.

In a November 2011 rating decision, the Appeals Management Center (AMC) increased the rating for the right leg shrapnel wound to 20 percent, effective February 19, 2011, and increased the rating for the right wrist shrapnel wound to 10 percent, effective February 19, 2011.  The AMC also changed the effective date of service connection for the Veteran's shrapnel wounds of the right leg, left leg, and right wrist to March 12, 2004.

In January 2011 and March 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

FINDINGS OF FACT

1.  Prior to February 19, 2011, the Veteran's residuals of a shrapnel wound, right wrist, were manifested by one painful scar which was not shown to be unstable or nonlinear.

2.  As of February 19, 2011, the Veteran's residuals of a shrapnel wound, right wrist, are manifested by no more than two painful scars, which are linear and not unstable.

3.  Prior to February 19, 2011, the Veteran's residuals of a shrapnel wound, right lower leg, were manifested by no more than two painful scars which were not shown to be unstable or nonlinear.

4.  As of February 19, 2011, the Veteran's residuals of a shrapnel wound, right lower leg, are manifested by no more than two painful scars, both of which are linear and one of which was unstable.

5.  The Veteran's residuals of a shrapnel wound, left lower leg, are manifested by one scar which is painful, linear, and not unstable.


CONCLUSIONS OF LAW

1.  Prior to February 19, 2011, the criteria for an initial disability rating of 10 percent, but no higher, for residuals of a shrapnel wound, right wrist, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7804 (2008, 2015).

2.  As of February 19, 2011, the criteria for a disability rating in excess of 10 percent for residuals of a shrapnel wound, right wrist, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7804 (2008, 2015).

3.  Prior to February 19, 2011, the criteria for a disability rating in excess of 10 percent for residuals of a shrapnel wound, right lower leg, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7804 (2008, 2015).

4.  As of February 19, 2011, the criteria for a disability rating in excess of 20 percent for residuals of a shrapnel wound, right lower leg, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7804 (2008, 2015).

5.  The criteria for a disability rating in excess of 10 percent for residuals of a shrapnel wound, left lower leg, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7804 (2008, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

This claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

The Veteran's representative asserts in June 2015 that "the STRs [service treatment records] appear to be incomplete. The STRs that were scanned into VBMS do not contain all the detail referenced in the 1970 memorandum rating that was prepared for treatment purposes only."  Review of the January 1970 Memorandum Rating for Treatment Purposes Only shows that the wounds were closed in December 1967, and that the "The wounds healed and he was returned to duty on 1-6-68.  Separation examination noted residual scars of sharpnel [sic] wounds on right and left lower legs and right wrist.  OPT [outpatient] clinicals noted history of shrapnel fragment wounds, legs, 1967-healed scars and treatment was given for a chest cold which cleared."  The Board finds that no additional development is warranted because the January 1970 rating does not reference any ongoing disabilities-as distinct from his "cleared" chest cold-for which the Veteran is not in receipt of service connection, and neither does it reference any ongoing symptoms for which VA examiners have failed to account.  Indeed, neither the Veteran nor his representative have specified the type or content of the ostensibly missing service treatment records.  Therefore, the Board finds that remand to obtain such records is unwarranted.

The Veteran's representative further asserts in June 2015 that "the [V]eteran stated at his exam that he gets most of his care for his wounds in the private sector.  Yet the AMC did not follow-up with a letter to him about the private medical records after receiving the VA exam....The appeal should be remanded again for corrective action."  The Board finds that VA has informed the Veteran on multiple occasions-including most recently in March 2014-that he may submit any additional information or evidence that is relevant to his appeal.  In the March 2014 letter, VA further informed him that "If you have received medical treatment from any private physicians or hospitals and youwould like us to obtain your treatment records, please complete a separate VA Form 21-4142 for each non-VA provider, to include the complete address, zip code and dates of treatmentso that we can obtain your treatment records....[I]t is ultimately your responsibility to make sure we receive this evidence."  In its February 2011 and March 2014 letters, the AMC included VA Form 21-4142, which contains the requisite information for locating private treatment records, for the convenience of the Veteran.  The Veteran did not return that form or otherwise provide the information required.  The claimant must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  See 38 C.F.R. § 3.159(c)(1)(i).  Despite VA's repeated requests and provision of applicable forms, the Veteran did not provide VA with the information required to obtain such private treatment records.  Therefore, the Board finds that remand to obtain these insufficiently identified records is unwarranted.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street).

VA has associated with the claims folder records of the Veteran's VA outpatient treatment, which the Board has reviewed.  The Veteran was afforded VA examinations for his residuals of shrapnel wounds of the right and left lower leg and the right wrist in January 2005, February 2011, April 2014, and January 2015 (with a February 2015 addendum).  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  New examinations are not required because the Veteran has not reported worsening since February 2015.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Further, there has been substantial compliance with the Board's January 2011 and March 2014 remand directives, as the RO provided new VA examinations in February 2011 and April 2014, requested additional records, and issued supplemental statements of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

VA provided the Veteran with a hearing before the undersigned Acting Veterans Law Judge in October 2010.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Thus, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Analysis

The Veteran contends in his March 2005 notice of disagreement and October 2010 hearing that higher and separate ratings are warranted for his residuals of a shrapnel wound.

The appellate period began on March 12, 2004-the date of the Veteran's claim for service connection for residuals of shrapnel wounds of the right and left lower leg and the right wrist.  In a February 2005 decision, the RO granted the Veteran's claims for service connection and assigned separate 10 percent ratings for the right and left lower legs, and a noncompensable rating for the right wrist, all effective as of March 14, 2004.  In a November 2011 rating decision, the RO corrected the effective date to March 12, 2004, and increased the Veteran's ratings for his right wrist and right lower leg to 10 percent and 20 percent, respectively, effective as of February 19, 2011-the date of a VA examination.  As noted in the Board's March 2014 remand, the RO also apparently granted a separate 10 percent rating for all three of the Veteran's shrapnel wounds under the same diagnostic code (7804) as it is rating each of those disorders separately.

Pursuant to 38 C.F.R. § 4.118, diagnostic code 7804, a 10 percent rating applies when the Veteran has one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  A 20 percent rating applies when the Veteran has three or four scars that are unstable or painful.  A 30 percent rating applies when the Veteran has five or more scars that are unstable or painful.  Additionally, VA will add 10 percent to the evaluation that is based on the total number of unstable or painful scars if one or more scars are both unstable and painful.  Id.,  Note 2.

Since the Veteran's March 2004 claim predates the October 23, 2008 effective date for diagnostic code 7804, the Board must also consider the pre-October 23, 2008 version of diagnostic code 7804, which took effect on September 22, 1978.  Under the earlier version, a 10 percent rating applies when the Veteran has scars, superficial, tender and painful on objective demonstration.

With respect to the Veteran's right wrist, the Board finds that a 10 percent rating is warranted throughout the appeal.  Specifically, the January 2005 VA examiner found that the Veteran had one faint, small scar on the medial aspect of the hypothenar eminence in the right hand, with no tenderness to palpation.  At his October 2010 hearing, the Veteran competently and credibly testified that he has experienced nagging pain "the whole [time]."  The February 2011 VA examiner found one scar, with a maximum width of 0.2 centimeters (cm) and length of 1 cm, which was painful, had no signs of skin breakdown, was superficial, and had no inflammation, edema, keloid formation, or other disabling effects.  The April 2014 VA examiner found two scars on the right wrist.  The first scar had a width of 0.3 cm and a length of 2 cm.  The second scar had a width of 0.4 cm and a length of 1 cm.  Both scars were linear and painful; neither scar was unstable (i.e., with frequent loss of covering of skin over the scar); and neither scar impacted his ability to work.  Based on the foregoing evidence, the Board finds that a 10 percent rating, but no more, is warranted prior to February 19, 2011 because the Veteran had one painful scar.  The Board further finds that a rating in excess of 10 percent is not warranted because the Veteran does not have three or more right wrist scars, and because the scars are not unstable.

With respect to the Veteran's right lower leg, the Board finds that ratings in excess of 10 percent prior to February 19, 2011, and in excess of 20 percent as of that date, are not warranted.  Specifically, the January 2005 VA examiner found that the Veteran had two areas of scarring on the right lower extremity below the knee, with some tenderness to palpation.  The February 2011 VA examiner found two scars.  The first scar had a maximum width of 1 cm and length of 4 cm, and was painful, had no signs of skin breakdown, was deep, and had no inflammation, edema, keloid formation, or other disabling effects.  The second scar had a maximum width of 2 cm and length of 4 cm, and was painful, had signs of skin breakdown (i.e., was unstable), was deep, and had no inflammation, edema, keloid formation, or other disabling effects.  The April 2014 VA examiner found two scars on the right lower leg.  Both scars had a width of 1.5 cm and a length of 4 cm.  Both scars were linear and painful, neither scar was unstable, and neither scar impacted his ability to work.  Based on the foregoing evidence, the Board finds that ratings in excess of 10 percent prior to February 19, 2011, and in excess of 20 percent as of that date, are not warranted because neither scar was unstable prior to February 19, 2011, and throughout the appeal the Veteran does not have three or more right lower leg scars.

With respect to the Veteran's left lower leg, the Board finds that a rating in excess of 10 percent is not warranted.  Specifically, the January 2005 VA examiner found that the Veteran had one area of scarring on the left lower extremity below the knee, with some tenderness to palpation.  The February 2011 VA examiner found one scar, with a maximum width of 1.5 cm and length of 4 cm, which was painful, had no signs of skin breakdown, was deep, and had no inflammation, edema, keloid formation, or other disabling effects.  The April 2014 VA examiner found one scar on the left lower leg.  The scar had a width of 0.3 cm and a length of 5 cm.  The scar was linear and painful, not unstable, and did not impact his ability to work.  Based on the foregoing evidence, the Board finds that a rating in excess of 10 percent is not warranted because the Veteran does not have three or more left lower leg scars, and because the scar is not unstable.

The Veteran and his representative have provided additional contentions which the Board must address.  First, in his March 2005 notice of disagreement and at his October 2010 hearing (pp. 6-7), the Veteran asserted that his residuals of a shrapnel wound warrant separate disability ratings for nerve damage.  Similarly, the Veteran's representative asserted in June 2015 that "the [January 2015 VA] exam indicated that the [V]eteran has neuritis but the examiner did not provide any sort of opinion as to whether it was related to the SFWs [shell fragment wounds]."  While the January 2015 VA examiner did find that the Veteran had been diagnosed with lower limb neuritis in 1967 (p. 21), he also examined all nine upper extremity nerves and radicular groups (pp. 24-25), as well as all eleven lower extremity nerves (p. 25), and found that the radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group, middle radicular group, lower radicular group, sciatic nerve, external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilioinguinal nerve were all normal on examination.  As the January 2015 VA examiner is competent to examine the Veteran's nerves, and as no other competent evidence regarding nerve damage as a residual of a shrapnel wound is of record, the Board finds that separate disability ratings for nerve damage are unwarranted.

Second, in a May 2006 statement, the Veteran's representative asserted that the RO should have rated the Veteran's shrapnel wound residuals as "muscles of the lower legs (MG [muscle group] XII?)."  In April 2009, the Veteran requested separate ratings for his scar and muscle group injuries.  Likewise, at his October 2010 hearing, the Veteran testified that his assigned disability ratings do not take into account his muscle group VII injury (p. 5).  In June 2015, the Veteran's representative again asserted that the Veteran's "MG injury is a separate disability from the scar and should be rated separately."  The January 2015 VA examiner addressed this contention in a February 2015 addendum, wherein he opined that "Based on the VBMS review and the physical examination of 23 Jan 2015, no evidence for a disabling muscle injury was found."  As the January 2015 VA examiner is competent to examine the Veteran's muscle groups, and as no other competent evidence regarding muscle group injury as a residual of a shrapnel wound is of record, the Board finds that separate disability ratings for a muscle group injury are unwarranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's disabilities, such as painful scarring.  Further, neither the Veteran nor his representative has sought collective extraschedular consideration.  The rating criteria are therefore adequate to evaluate his disabilities, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the February 2011 VA examiner found that the Veteran had lost no time from work in the past 12 months due to his residuals of a shrapnel wound, and that the disability had no significant effect on his occupation. Further, the April 2014 and January 2015 VA examiners found that the Veteran's residuals of shrapnel wounds of the right wrist and right and left lower legs do not impact his ability to perform any type of occupational task, or impact his ability to work.  Thus, TDIU is not warranted by the record.


ORDER

Prior to February 19, 2011, an initial rating of 10 percent, and no higher, for residuals of a shrapnel wound, right wrist, is granted, subject to the applicable criteria governing the payment of monetary benefits.

As of February 19, 2011, an initial rating in excess of 10 percent for residuals of a shrapnel wound, right wrist, is denied.

Prior to February 19, 2011, an initial rating in excess of 10 percent for residuals of a shrapnel wound, right lower leg, is denied.

As of February 19, 2011, an initial rating in excess of 20 percent for residuals of a shrapnel wound, right lower leg, is denied.

An initial rating in excess of 10 percent for residuals of a shrapnel wound, left lower leg, is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


